UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4810
TIMOTHY DARYL MORSE,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
                Norman K. Moon, District Judge.
                           (CR-02-66)

                      Submitted: April 28, 2004

                       Decided: May 18, 2004

        Before WIDENER and TRAXLER, Circuit Judges,
             and HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

J. Lloyd Snook, III, SNOOK & HAUGHEY, P.C., Charlottesville,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
William F. Gould, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.
2                      UNITED STATES v. MORSE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Timothy Daryl Morse made a conditional guilty plea to two counts
of possessing a firearm or ammunition after being convicted of a
"misdemeanor crime of domestic violence" in violation of 18 U.S.C.
§ 922(g)(9) (2000). On appeal, Morse alleges that: (1) the district
court erred in finding that his prior Virginia conviction for assault and
battery against a family or household member under Va. Code Ann.
§ 18.2-57.2 (Michie 1996) was a predicate "misdemeanor crime of
domestic violence" and (2) the district court erred in overruling his
motion to dismiss on the grounds that § 922(g)(9), as applied to him,
violates: (a) his right to notice that it was illegal for him to possess
a firearm or ammunition, (b) the Commerce Clause, (c) the Tenth
Amendment, and (d) the Equal Protection Clause of the Fourteenth
Amendment. For the reasons that follow, we affirm.

   We find that Morse’s conviction for assault and battery against a
family or household member was properly considered a predicate
crime for his § 922(g)(9) conviction. We note that Morse cohabited
with the victim of his crime and thus would be considered a "family
or household member" under Virginia law. See Va. Code Ann.
§§ 16.1-228, 18.2-57.2. The facts reveal that Morse struck the victim
in the face after she informed him that she was leaving him for
another man. Morse’s Virginia conviction and his conduct both meet
the definition of a "misdemeanor crime of domestic violence" as set
forth in 18 U.S.C. § 921(a)(33)(A) (2000).

   This court has rejected the argument that § 922(g)(9) is invalid
because of notice concerns under the Fifth Amendment. United States
v. Mitchell, 209 F.3d 319, 323-24 (4th Cir. 2000). Likewise, this court
has found that § 922(g) is a valid exercise of Congress’ power under
the Commerce Clause. United States v. Gallimore, 247 F.3d 134, 138
(4th Cir. 2001). We find that Morse has failed to show that
                       UNITED STATES v. MORSE                        3
§ 922(g)(9) violates the Tenth Amendment. See United States v. Bos-
tic, 168 F.3d 718, 723-24 (4th Cir. 1999) (rejecting a Tenth Amend-
ment challenge to 18 U.S.C. § 922(g)(8)). Finally, Morse provides no
authority for his equal protection claim. Other circuits have rejected
this claim. United States v. Barnes, 295 F.3d 1354, 1368 (D.C. Cir.
2002); United States v. Hancock, 231 F.3d 557, 565-67 (9th Cir.
2000); United States v. Lewitzke, 176 F.3d 1022, 1025-27 (7th Cir.
1999); United States v. Smith, 171 F.3d 617, 623-26 (8th Cir. 1999).

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED